Filed 7/14/15 P. v. Bryant CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B256625

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA096675)
         v.

NATHANIEL BRYANT,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Gary J.
Ferrari, Judge. Affirmed.
         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


                                       __________________________
       Nathaniel Bryant was charged in an information with having committed petty theft
(Pen. Code, § 484, subd. (a))1 on August 26, 2013 with allegations he had suffered three
prior theft-related convictions within the meaning of section 666. The information
specially alleged Bryant had committed the theft offense while released from custody on
bail under section 12022.1, had suffered one prior serious or violent felony conviction
within the meaning of the three strikes law (§§ 667, subds. (b)-(j), 1170.12, subds. (a)-
(d)) and had previously served 10 separate prison terms for felonies (§ 667.5, subd. (b)).
Bryant pleaded not guilty and denied the special allegations.
       Prior to trial, the trial court heard and granted the People’s motions to impeach
Bryant with his prior theft-related convictions if he elected to testify and to introduce a
prior uncharged offense under section 1101, subdivision (b) to show Bryant’s intent and
common design or plan to commit the charged theft offense.
       According to the evidence presented at trial, on the afternoon of August 26, 2013,
Bryant entered a Target store in Long Beach, tore open a package containing a Bluetooth
headset, placed it on his head and left the store without paying for it. Target store
employees confronted Bryant outside the store and, after a brief struggle, detained him
until the police arrived. Initially, Bryant admitted to Target employees he had stolen the
headset, but then claimed it belonged to him. The stolen headset was recovered from
Bryant.
       On the morning of June 22, 2013, Bryant entered a Target store in Compton, tore
open a package containing a Bluetooth headset and put it in his pocket. A store employee
notified the police who later detained Bryant. The stolen headset was found in Bryant’s
pocket. The jury found Bryant guilty of petty theft. Bryant’s post-conviction motion to
replace his appointed counsel was denied. (People v. Marsden (1970) 2 Cal.3d 118.)
       At sentencing, the trial court imposed an aggregate state prison term of 13 years,
consisting of six years (double the upper three-term year under the three strikes law) plus
two years for the out-on-bail enhancement, plus five one-year terms for the prison term


1      Statutory references are to the Penal Code, unless otherwise indicated.

                                              2
enhancements. The court dismissed the remaining prior prison term enhancements in the
interests of justice (§ 1385).
       On January 6, 2015, the trial court granted Bryant’s petition to reduce the
conviction to a misdemeanor and resentenced him to a term of 365 days in any state
facility.2
                                      DISCUSSION
       We appointed counsel to represent Bryant on appeal. After examination of the
record, counsel filed an opening brief raising no issues. On March 16, 2015, we advised
Bryant he had 30 days in which to personally submit any contentions or issues he wished
us to consider. We have received no response.
       We have examined the record and are satisfied Bryant’s attorney on appeal has
fully complied with the responsibilities of counsel and there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People
v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)




2       On November 4, 2014, California voters approved Proposition 47, the “Safe
Neighborhoods and Schools Act.” In sum, Proposition 47: (1) requires a misdemeanor
sentence instead of a felony sentence for certain drug possession offenses; (2) requires a
misdemeanor sentence instead of a felony sentence for the crimes of petty theft, receiving
stolen property, and forging/writing bad checks, when the amount involved is $950 or
less; (3) allows a felony sentence (excluding a defendant from a misdemeanor sentence)
for the crimes specified above if a defendant has prior conviction listed under section
667, subdivision (e)(2)(C)(iv), or a prior conviction for an offense requiring sex offender
registration under section 290; and (4) requires resentencing for defendants serving
felony sentences for the crimes specified above unless the trial court finds an
unreasonable public safety risk. (Voter Information Guide, Gen. Elec. (Nov. 4, 2014)
Official Title and Summary, pp. 34, 70; see e.g., §§ 459.5, subd. (a), 473, subd. (b), 476a,
subd. (b), 490.2, subds. (a), (b), 496, subd. (a), 666, subds. (a), (b), Health & Saf. Code,
§§ 11357, subds. (a), (b).) The initiative became effective on November 5, 2014. (Cal.
Const., art. II, § 10, subd. (a).)

                                             3
                                    DISPOSITION
      The judgment is affirmed.




                                                ZELON, J.




We concur:




      PERLUSS, P. J.




      STROBEL, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4